DETAILED ACTION
Claims 1-10 were rejected in the Office Action mailed 09/16/2021. 
Applicant filed a response, amended claims 1, 3, and 5, and cancelled claims 6-8 on 12/09/2021. 
Claims 1-5 and 9-10 are pending. 
Claims 1-5 and 9-10 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koori et al. (US 2013/0323995) (Koori) in view of Matsubara et al. (US 2010/0130084) (Matsubara), in view of evidence provided by Yabe et al. (US 2020/0157327) (Yabe). 
Regarding claims 1 and 9
Koori teaches a core-sheath composite fiber containing a crystalline resin composition as the sheath component and a high crystalline polypropylene as the core component, wherein the crystalline resin composition contains a low crystalline polypropylene and the same high crystalline polypropylene as used in the core component. Paragraphs [0045-0048], [0062], and [0128]. 
Koori teaches the melting point of the low crystalline polypropylene is 70ºC measured using an identical method as claimed, wherein the low crystalline polypropylene has a weight average molecular weight of 120,000 and the molecular weight distribution of 2.0. The low crystalline polypropylene is a homopolymer. Paragraphs [0019-0020], [0023], [0028], [0034-0035], [0085], and, [0115-0118] and Table 1. 

Koori teaches the core-sheath composite fiber is used in a nonwoven fabric for use in a wiping material or disposable diaper. Paragraphs [0082] and [0139]. 

Koori does not explicitly teach the core-sheath composite is a side-by-side structure or crimped.
With respect to the difference, Matsubara teaches a nonwoven fabric comprising a crimped continuous fiber, for use in a wiping material or a diaper. See, e.g., abstract and paragraphs [0099].
Matsubara teaches the crimped continuous fiber comprises two components in a parallel type structure, i.e., side-by-side. Paragraph [0043]. As Matsubara expressly teaches, the parallel type structure is preferred from the view of an excellent crimp property and an enabled stable spinning. Paragraph [0044]. 
As Matsubara expressly teaches, the crimped continuous fibers provides bulkiness, high strength, and flexibility to the nonwoven fabric. Paragraphs [0041] and [0054]. 
Matsubara and Koori are analogous art as they are both drawn to nonwoven fabrics for use in a wiping material or disposable diaper. 
In light of the motivation provided by Matsubara, it therefore would have been obvious to one of ordinary skill in the art to use a parallel type structure in the core-sheath fiber of Koori and crimp the core-sheath fiber of Koori, in order to obtain an excellent crimp property and stable spinning, as well as provide the nonwoven fabric bulkiness, high strength, and flexibility, and thereby arrive at the claimed invention.

Regarding claim 2 
Given Koori in view of Matsubara teaches the crystalline resin composition comprises a low crystalline polypropylene and a high crystalline propylene-based polymer, while the core component comprises the high crystalline propylene-ethylene copolymer, it is clear the crystalline resin composition and the high crystalline propylene-ethylene copolymer would have a different melt flow rate, as the crystalline resin composition comprises a mixture of a low crystalline and high crystalline propylene-based polymer and the high crystalline propylene-ethylene copolymer only contains a high crystalline propylene-based polymer. Paragraphs [0019-0021], [0045-0048], [0062], [0070], and [0072].
Alternatively, given that the structure, composition, and material of the core-sheath composite fiber of Koori in view of Matsubara is substantially identical to the structure, composition, and material as used in the present invention, as set forth above, it is clear that the degree of crystallization of the crystalline resin composition is different from the degree of crystallization of the high crystalline propylene-ethylene copolymer of Koori in view of Matsubara would intrinsically be different, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Regarding claim 3 
Given Koori in view of Matsubara teaches the crystalline resin composition comprises a low crystalline polypropylene and a high crystalline propylene-based polymer, while the core component comprises the high crystalline propylene-ethylene copolymer, it is clear the crystalline resin composition and the high crystalline propylene-ethylene copolymer  would have a different degree of crystallization, as the crystalline resin composition comprises a mixture of a 
	Alternatively, given that the structure, composition, and material of the core-sheath composite fiber of Koori in view of Matsubara is substantially identical to the structure, composition, and material as used in the present invention, as set forth above, it is clear that the degree of crystallization of the crystalline resin composition is different from the degree of crystallization of the high crystalline propylene-ethylene copolymer of Koori in view of Matsubara would intrinsically be different, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 4 
Given Koori in view of Matsubara teaches the crystalline resin composition comprises a low crystalline polypropylene and a high crystalline propylene-based polymer, while the core component comprises the high crystalline propylene-ethylene copolymer, it is clear the crystalline resin composition and the high crystalline propylene-ethylene copolymer would have a different half-crystallization time, as the crystalline resin composition comprises a mixture of a low crystalline and high crystalline propylene-based polymer and the high crystalline propylene-ethylene copolymer only contains a high crystalline propylene-based polymer. Paragraphs [0019-0021], [0045-0048], [0062], [0070], and [0072].
Alternatively, given that the structure, composition, and material of the composite fiber of Koori in view of Matsubara is substantially identical to the structure, composition, and material as used in the present invention, as set forth above, it is clear that the half-crystallization time of 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 5
Koori further teaches the sheath component comprises 25% by mass of the low crystalline polypropylene. Paragraph [0128]. Koori further teaches the mass ratio of the sheath, i.e., the first component, to the core, i.e., the second component, is 40/60. Table 3.
	
Regarding claim 10
Koori further teaches the nonwoven fabric is a multi-layered fabric including a laminate of two layers or three layers, wherein at least one of the layers comprises the core-sheath composite fiber. Paragraphs [0062], [0064-0065], and [0079].


Response to Arguments
In view of the amendments to the claims, the previous 35 U.S.C. 112(b) rejections are withdrawn. 

In view of the newly added limitation to claim 1, “the crimped fiber is a side-by-side fiber”, and the arguments set forth on page 4 of the remarks filed 12/09/2021, it is agreed the previous rejection does not meet the presently claimed. Therefore, the previous rejection of claims 1-10 

Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“This structure is important as shown in the evidence contained in the original specification. The crimpable side-by-side type fiber having all features of the present invention, significantly improved flexibility, crimpring degree, and stretching rate, none of which could have been reasonable expected from the teachings in Koori and Morimoto. (Examples 1 to 3, Table 2 in the present application). In addition, the crimpable side-by-side type nonwoven fabric has the added improvement in that the fiber assembly that is bulky has good texture (Examples 4 to 17, Table 3 to 6 in the present application).
For instance, in Comparative Examples 1 and 2 of the present application that do not include propylene-based polymer (1-B) specified in Claim 1, the crimping degree and the stretching rate were significantly lower when compared to Examples 1 to 3 (see Table 2 in the present application).
Thus, even if there was a basis for the prima facie assertion of obviousness, which there is not, the evidence presented in the original application is more than sufficient rebuttal as a secondary indicium of non-obviousness.”

Remarks, pg. 4
The Examiner respectfully traverses as follows:
Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. It is Applicants’ burden to explain why their proffered results are considered to be unexpected, are considered to be commensurate in scope with the claimed subject matter, and are considered to be the consequence of a comparison to the closest prior art. See, e.g., In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Applicant has provided little explanation as to why their results are considered to be 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789